                                                                  1

                                                                  2                                  UNITED STATES DISTRICT COURT
                                                                  3                               NORTHERN DISTRICT OF CALIFORNIA
                                                                  4
                                                                                                                        Case No.: 17-cv-3961-YGR
                                                                  5   CIARA NEWTON,
                                                                                                                        JUDGMENT ON VERDICT
                                                                  6                Plaintiff,
                                                                  7          vs.
                                                                  8
                                                                      EQUILON ENTERPRISES, LLC DBA SHELL OIL
                                                                  9   PRODUCTS US,

                                                                 10                 Defendant.

                                                                 11          This action came on for jury trial on December 10, 2019, in Courtroom 1 of the United States

                                                                 12   District Court, Northern District of California, before district judge Yvonne Gonzalez Rogers.
                               Northern District of California




                                                                      Witnesses were sworn and testified. After hearing the evidence, the jury was instructed by the Court
United States District Court




                                                                 13

                                                                 14   and the case was submitted to the jury. Eight sworn jurors deliberated.

                                                                 15          On December 19, 2019, a jury rendered a verdict in favor of plaintiff Ciara Newton on her

                                                                 16   claims for harassment based upon gender and failure to prevent harassment based upon gender. (Dkt.

                                                                 17   No. 248.) The jury found in favor of defendant Equilon Enterprises, LLC on Newton’s claims of

                                                                 18   gender discrimination, retaliation in violation of the Fair Employment and Housing Act (“FEHA”),

                                                                 19
                                                                      and whistleblower retaliation under the California Labor Code. (Id.) On December 20, 2019, the

                                                                 20
                                                                      jury rendered its further verdict awarding Newton $475,000.00 in damages on her harassment and

                                                                 21
                                                                      failure to prevent harassment claims. (Dkt. No. 253.) On April 24, 2019, the Court denied Newton’s

                                                                 22
                                                                      motion for injunctive relief. The issues having been duly tried and the jury having duly rendered its

                                                                 23
                                                                      verdicts,

                                                                 24
                                                                             IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff Ciara Newton shall recover the sum

                                                                 25
                                                                      of $475,000.00 from defendant Equilon Enterprises LLC, plus interest, costs, and attorneys’ fees as

                                                                 26
                                                                      provided by law.

                                                                 27
                                                                      Date: ______________________
                                                                             April 24, 2019
                                                                                                                           _______________________________________
                                                                 28                                                           YVONNE GONZALEZ ROGERS
                                                                                                                             UNITED STATES DISTRICT JUDGE
